                  Case: 3:19-cr-00081-wmc Document #: 4 Filed: 07/12/19 Page 1 of 1

   '                                                 Vt/ARRANT Of' ARREST
                                                 '
                                                                                    lllSTIU< I
       'Mniteb ~tates i:li11tl'irt Q.:ourt                                                              WESTERN DISTRICT OF WISCONSIN
                                                                                    IHIO~l·I SI>.                                  , '.'.l,\(ilS'IRATL .IUD(il' (',\SE :-10.

         United States of America                                                                                      l9 -CR                                                          81                      WMC
                   "·                            I                                  ls,\\11· .\Sil 1\DDlfrSS t 11' ISDl\'llll.':\I '10 Ill' ,\J_mt:STFll:

                                                                                           Emnu111ucl Odiah                                                                       <··~·
         Emmanuel Odiuh                                                                                                                                                           ,
                                                                                                                                                                                                 ...:,           =-
                                                                                                                                                                                                                 m
                                                                                                                                                                                  '
                                                                                                                                                                                                                 ,,,
                                                                                                                                                                                                                 C,

                              l)cl~n.dtmt.
                                                                     ,.,                                                                 .,,.
                                                                                                                                                                                                   -::
                                                                                                                                                                                                   ....:         -....
                                                                                                                                                                                                                 -.-::
                                         =                                          =                                                                                                           ....,             ::,
Wnrrant Issued on the Busis of:                                                                                                                                                                 :?
                                                                                                                                                                                                ··-
                                                                                                                                                                                                                 --...
                                                                                                                                                                                                                  '
                                                                                                                                                                                                                     ,.

✓ lndiclmcm              Order of Court          I
                                                      lnti.1nnuti1111               ('0111plui11t
                                                                                                                                                                                  ,
                                                                                                                                                                                                I~;,
                                                                                                                                                                                                r.-;
                                                                                                                                                                                                                  --
                                                                                                                                                                                                                 "."j
                                                                                                                                                                                                                 ·')
                                                                                                                                                                                                                 •.J
                                                 I
                                                                                                                                                                                                 .,              :..::·
TO: Any Authorized Lnw Enlbrccn,ctH Olfo.·1.!I',
                                                 I
District of Arrest:                                                                         Citv:
YOU ARE HEREBY COMMAN))El) to arrest the above-named person and bring that person before ti1c
United States District Court to unswcr to the chnr1.tc(s) listed bdow.
                                                 :
                                                                                                                                                                                           -
                                                     DESCRIPTION OF ('HARGES                                                                              .         -

                                                                                                                                                          - --- .s .                                       ,   --·
money laundering cu11i;pirncy                                                                                                                   ~    -
                                                                                                                                                    ..,    --
                                                                                                                                                          ,-- ·-



                                                                                                                                                              --
                                                                                                                                                                        )                  --              : ..:J
                                                                                                                                                                                                               __
                                                                                                                                                                                                           . , C,
                                                                                                                                                              •••       9


                                                                                                                                                                                           -0                ·-
                                                                                                                                                                                                           ::a
                                                 I                                                                                                                                         -               - 1
                                                 '                                                                                                                                          ~-
                                                                                                                                                                                            ..             0
                                                                                           ""'                                                  .. -·-              ~       --~       --   ,.J
                                                                                                                                                                                            (,;)
fN VIOLATION OF TITl,E:                        I~ l !.S.C. St.:'-'.li11n(s) I 95C1(hl

Bail: DETENTION REQUESTED HY THE UNITED STATES ATTORNEY'S OFFICE
Other Conditions of Release:
Ordered By:                             Fedet'jll .ludgc/Moµistratc .luc.lgc                                           Date Order:
                                                       ---
Clerk of Court:                                                                                                        Dale Issued:
                                                     (ll~~ty~~
                        Peter Oppeneer
                                                                                                                                                l   ol.ml, ~' q
                                                 :
                                                 I
                                                     --                     HlrrtJRN
This Wl\l'l'Alt\ wns l'QQCived t\l'\£I UXdlllllL1d ,,juuJw111:!_'l'~_I (~l'th1.• nl~(J\_'IJ~ll"IIJY-~I P~!~~U_D_,____ ... -- ..                                                                    >


Dnte Rccoivod:            · (p /;.-, / (   ~     I-"'"..
                                                           .
                                                           .   ...     ..   .. --   - ..     ..
                                                                                                  . . ... __ .......   DnlL•
                                                                                                                       ... . .. .
                                                                                                                                  f~(:Ulcd;
                                                                                                                                    . ··- ..        ... .
                                                                                                                                                                    11fto /t t         .


'j,jft:,,f~~"'
         ""•""'""tun(., fl-' ~-' ,;1
                C/1;.J~ A 1 ,
                                                 I
                                                               /t'ie,-,f,       f/,rr
                                                                                                                       ""I"'' a,::(/ffe
                                                                                                                               .

                                                                                                                               \.__
